NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of D.C., a child.   )
                                    )
                                    )
R.C.,                               )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D15-2332
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES,                           )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 30, 2015.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

O. Frank Valladares of Valladares &
Associates, Lakeland, for Appellant.

No appearance for Appellee.


PER CURIAM.

              Affirmed. See O.I.C.L. v. Dep't of Children & Families, 169 So. 3d 1244

(Fla. 4th DCA 2015); S.H. v. Dep't of Children & Families, 880 So. 2d 1279 (Fla. 4th

DCA 2004).


SILBERMAN, BLACK, and SLEET, JJ., Concur.